Exhibit 10.40

 

STOCK OPTION AGREEMENT dated as of «Month» «day», «year», between BED BATH &
BEYOND INC. (the “Company”) and «Name» (“you”).

 

1.              Option Grant.  The Company grants you an option (the “Option”)
to purchase up to «Shares» shares of the Company’s Common Stock at a price of
$«Price» per share.  The Option is not exercisable now but becomes exercisable
in installments, which are cumulative, so that «Vesting_»% of the number of
shares originally subject to the Option will vest and become exercisable on each
of the dates set forth on the Vesting Schedule below.

 

2.              The Plan.  The Option is entirely subject to the terms of the
Company’s 2012 Incentive Compensation Plan (the “Plan”). A description of the
key terms of the Plan is set forth in the Prospectus for the Plan.

 

3.              Type of Option.  The Option is a nonqualified option and is not
an “incentive stock option (ISO)” for U.S. tax purposes.

 

4.              Termination.  The Option terminates on the eighth (8th)
anniversary of the date of this Agreement and as otherwise provided in the
Plan.  The Option will immediately terminate upon your termination of employment
or other service with the Company and its Affiliates (as defined in the Plan),
except that (i) if termination is because of your death, Disability or
Retirement (as those terms are defined in the Plan), the portion of the Option
that is vested and unexercised as of such termination date (the “Vested
Portion”) will remain exercisable for one year following termination and (ii) if
termination is for any other reason, excluding Cause (as defined in the Plan),
the Vested Portion will remain exercisable for 90 days after termination,
although in all cases the Option will never be exercisable after the eighth
(8th) anniversary of this Agreement.  Upon termination for Cause, the entire
Option (including any Vested Portion) terminates immediately.  You will not be
deemed to have experienced a termination of employment or other service until
you no longer serve as either of (i) an employee of, or consultant to, the
Company or its Affiliates, or (ii) a Director (as defined in the Plan). 
Notwithstanding any other provision of this Agreement, the provisions regarding
the termination of this Option (and the provisions regarding the termination of
previously granted options) shall be subject to the terms of any separate
Employment Agreement, Severance Agreement or other similar agreement entered
into between you and the Company.

 

5.              Exercise.  You may exercise the Option by delivering to the
Company your signed, written notice of the number of shares to be purchased by
your exercise, together with the full purchase price.  Payment may be made by
certified check, bank draft or money order payable to the order of the Company
or, if permitted by the Committee that administers the Plan (the “Committee”),
through a broker-assisted cashless exercise or otherwise.  The Committee may
require you to pay any applicable withholding taxes.

 

6.              Transfer Restriction.  Unless otherwise permitted by the
Committee, the Option is non-transferable, except that, in the event of your
death, it may be transferred by will or the laws of descent and distribution. 
Only you (or your guardian or legal representative) may exercise the Option.

 

7.              Notice.  Any notice or communication to the Company concerning
the Option must be in writing and delivered in person, or by United States mail,
to the following address (or another address specified by the Company):

 

Bed Bath & Beyond Inc.

Finance Department — Stock Administration

650 Liberty Avenue

Union, New Jersey 07083

 

BED BATH & BEYOND INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Co-Chairman of the Board of Directors or Chief Executive Officer

 

«Name»

 

1

--------------------------------------------------------------------------------


 

VESTING SCHEDULE

 

The date of grant of this Option is the date of this Agreement, first written
above.

 

Total Option Grant: «Shares» shares

 

Date on Which Installment First

 

 

Vests and Becomes Exercisable

 

Number of Shares in Installment

 

 

 

«Month» «day», «vyear1»

 

«Vesting_»% of the number of shares originally subject to the Option

«Month» «day», «vyear2»

 

«Vesting_»% of the number of shares originally subject to the Option

«Month» «day», «vyear3»

 

«Vesting_»% of the number of shares originally subject to the Option

«Month» «day», «vyear4»

 

«Vesting_»% of the number of shares originally subject to the Option

«Month» «day», «vyear5»

 

«Vesting_»% of the number of shares originally subject to the Option

 

2

--------------------------------------------------------------------------------